Appeal Dismissed and Memorandum Opinion filed June 28, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00421-CV

                   IN THE INTEREST OF E.R.G, A CHILD

                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04728J

                 MEMORANDUM                      OPINION
      This is an attempted appeal in a suit in which termination of the parent-child
relationship was at issue. See Tex. R. App. P. 28.4. Appellant J.A. is the mother of
E.R.G.

      Trial was held on March 6, 2018, and April 10, 2018. The trial court
announced its ruling on April 10:

      THE COURT:         All right. I’ll grant your request [for termination of
                         Mother’s parental rights]. Placement’s approved.
                         [Appellee Texas Department of Family and
                         Protective Services] is sole managing conservator.
                         When is your entry date?
      [COUNSEL]:          4/24.

      THE COURT:          4/24. All right. We’ll see you then.

      Mother filed a notice of appeal on May 4, 2018, from “the Final Decree for
Termination as to the mother of [E.R.G.], a child, entered on May 1, 2018 and
awaiting signature by the Honorable Judge John Phillips.”

      The district clerk notified this court on May 22, 2018, that no judgment had
been signed and the case was still active in the trial court. The clerk’s record, filed
May 29, 2018, does not contain a signed judgment.

      Generally, a judgment is rendered when the decision is officially announced
orally in open court or by written memorandum filed with the clerk. In contrast, the
formal entry of a signed judgment is merely a ministerial act. State v. Naylor, 466
S.W.3d 783, 788 (Tex. 2015); Inwood Forest Cmty. Improvement Ass’n v. Arce, 485
S.W.3d 65, 71 (Tex. App.—Houston [14th Dist.] 2015, pet. denied). Although
signing the judgment is purely ministerial, the appellate timetable does not begin
until the judgment is reduced to writing and signed. Farmer v. Ben E. Keith Co., 907
S.W.2d 495, 496 (Tex. 1995) (per curiam).

      On May 30, 2018, we notified the parties that we would dismiss this appeal
for want of jurisdiction unless any party, by June 11, 2018, demonstrated meritorious
grounds for retaining the appeal. No response was filed.

      The appeal is DISMISSED.

                                   PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell




                                          2